Case 6:20-cr-00085-JDK-JDL Document 18 Filed 02/26/21 Page 1 of 2 PageID #: 42




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA                          §
                                                  §     Case No. 6:20-CR-85
v.                                                §
                                                  §     JUDGES KERNODLE/LOVE
STEVIE RENO HOOKER, JR.                           §

                             ELEMENTS OF THE OFFENSE

        You are charged in Count Two of the indictment with a violation of 18 U.S.C. §

922(g)(1), felon in possession of a firearm. The essential elements which must be proven

to establish a violation of this offense are:

        FIRST: That you knowingly possessed a firearm as charged;

        SECOND: That before you possessed the firearm, you had been convicted
        in a court of a crime punishable by a term of imprisonment exceeding one
        year;

        THIRD: That you knew you had been convicted in a court of a crime
        punishable by a term of imprisonment exceeding one year; and

        FOURTH: That the firearm possessed traveled in interstate or foreign
        commerce; that is, before you possessed the firearm, it had traveled at some
        time from one state to another or between any part of the United States and
        any other country.
                                           Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY

                                            /s/ Lucas Machicek______________
                                            LUCAS MACHICEK
                                            ASSISTANT U.S. ATTORNEY
                                            Texas Bar No. 24064230
                                            110 North College Avenue, Suite 700
                                            Tyler, Texas 75702
                                            (903) 590-1400
Elements – Page 1 of 2
Case 6:20-cr-00085-JDK-JDL Document 18 Filed 02/26/21 Page 2 of 2 PageID #: 43




                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Elements of the Offense has been

served on counsel of record for the defendant via ECF on this, the 26th day of February,

2021.

                                                 /s/ Lucas Machicek
                                                 LUCAS MACHICEK




Elements – Page 2 of 2
